Terminal Disclaimer
The terminal disclaimers filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 9,376,814; 8,141,594; and 8,104,519 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert D. Touslee on 2/15/2022.
The application has been amended as follows: 
The claims: 
(Currently Amended) A pipe insulation product comprising: 
a tubular core of insulating material, the tubular core comprising: 
a length and a longitudinal axis; 
a substantially cylindrical outer surface; 
a substantially cylindrical inner surface; and  
a wall extending between the cylindrical outer surface and the cylindrical inner surface, the wall having a radially extending thickness and a 
a laminate that is roughly rectangular in shape and that is coextensive with and bonded to the substantially cylindrical outer surface of the tubular core and flexible so that the tubular core and laminate can be opened, placed about a pipe, and closed without degrading the laminate, wherein the laminate comprises: 
a polymeric film sheet forming an outer exposed layer of the laminate; 
a foil or metallized polymeric sheet material forming an inner layer of the laminate and providing 
a porous media sheet being positioned immediately adjacent to the foil or metallized polymeric film sheet so that the foil or metallized polymeric film sheet lies substantially flat against the porous media sheet; and the configuration of the substantially flat foil or metallized polymeric film sheet provides an improved perm rating for the laminate;
a scrim comprising a mesh of a plurality of fibers, wherein the scrim is disposed between the [[a]] porous media sheet and the polymeric film sheet; and
 an adhesive, wherein the adhesive bonds the foil or metallized polymeric sheet material, the scrim, the porous media sheet, and the polymeric film sheet together to form the roughly rectangular laminate; wherein: 

the closure flap is formed to have a concave shape prior to installation of the pipe insulation product to provide a greater closure flap seal. 
2. (Cancelled). 
3. (Currently amended) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by controlling an amount of tension in the polymeric film sheet film sheet 
4. (Currently amended) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by:
securing the closure flap in the closed position;
heat treating the laminate to soften the polymeric film sheet 
cooling the polymeric film sheet  film sheet 
5. (Original) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by:

maintaining the laminate with the closure flap in the closed position for a period of time, wherein after the period of time shape memory is induced in the closure flap.
6. (Currently amended) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by positioning the scrim between the porous media material and the polymeric film sheet 
provide improved control over the tension film sheet 
provide increased stability to the polymeric film sheet 
7. (Currently amended) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by either:
controlling the temperature of an adhesive used to bond the laminate and tubular core to minimize heat dissipation from the adhesive to the polymeric film sheet 
cooling the tubular core of insulating material to roughly ambient temperature prior to bonding the tubular core and the laminate to minimize heat dissipation from the insulating material to the polymeric film sheet 
8. (Original) The pipe insulation product of claim 1, wherein the closure flap is configured to be concave by either:

configuring the scrim fiber mesh to include one or more fibers configured to provide the closure flap with the concave configuration.
9. (Original) The pipe insulation product of claim 1, wherein the porous media sheet comprises a kraft paper between the range of 25 and 35 pounds per 3000 square feet to further provide a greater closure flap seal by increasing the flexibility of the laminate.
10 -13. (Cancelled) 
14. (Currently amended) The pipe insulation product of claim 1, wherein an amount of tension in the polymeric film sheet 
15. (Currently amended) A pipe insulation product comprising:
a tubular core of insulating material, the tubular core comprising: 
a length and a longitudinal axis; 
a substantially cylindrical outer surface; 
a substantially cylindrical inner surface; and  
a wall extending between the cylindrical outer surface and the cylindrical inner surface, the wall having a radially extending thickness and a slit extending completely there through, the slit extending parallel to the longitudinal axis of the tubular core for the length of the tubular core; and

a polymeric film sheet forming an outer exposed layer of the laminate; 
a foil or metallized polymeric sheet material forming an inner layer of the laminate and providing 
a porous media sheet positioned immediately adjacent to the foil or metallized polymeric film sheet so that the foil or metallized polymeric film sheet lies substantially flat against the porous media sheet; and the configuration of the substantially flat foil or metallized polymeric film sheet provides an improved perm rating for the laminate;
a scrim comprising a mesh of a plurality of fibers, wherein the scrim is disposed between the [[a]] porous media sheet and the polymeric film sheet; and
an adhesive, wherein the adhesive bonds the foil or metallized polymeric sheet material, the scrim, the porous media sheet, and the polymeric film sheet together to form the roughly rectangular laminate; wherein: 
the laminate comprises a closure flap configured to seal opposite sides of the laminate in a closed position so that the laminate forms a substantially cylindrical tube with at least a portion of the tubular core enclosed therein; and
 film sheet 
16. (Currently amended) The pipe insulation product of claim 15, wherein the amount of tension in the polymeric film sheet 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are:
US 2008/0081138 to Moore et al. (hereinafter “Moore”) and 
US 2004/0079431 to Kissell (hereinafter “Kissell”).
Moore discloses a pipe insulation product comprising a tubular core of insulating material having a slit extending parallel to a longitudinal axis of the tubular core, and a laminate coupled to the outer surface of the tubular core (figure 2).  The laminate comprises multiple layers in the following order: an inner foil or metallized polymer sheet 26, a scrim 24 and a porous paper layer 22 as shown in figure 1.  An adhesive material is provided to bond the foil or metallized polymer sheet, the scrim and the porous paper layer together (paragraph 6).  The laminate further comprises a closure flap to seal opposite sides of the laminate in a closed position so that the laminate forms a 
Kissell discloses a pipe blanket for wrapping around and insulating a pipe, comprising an insulating mat in contact with a pipe and an outer cover coupled to the side of the insulating mat opposite the pipe (abstract).  The outer cover comprises a reinforcement layer and a film layer adhered to the reinforcement layer by an adhesive (paragraph 83).  The film layer forming the exterior surface of the outer cover to provide abuse-resistance, vapor barrier, drip protection and appearance (paragraph 83).  
The combined disclosures of Moore and Kissell result in a pipe insulating product wherein a laminate comprises multiple layers in the following order:  an inner foil or metallized polymer sheet material, a scrim, a porous paper layer and an outermost polymeric film layer.  As such, the combination of cited references fails to disclose a laminate having the layers constructed in the order: an inner foil or metallized polymeric sheet material, a porous media sheet, a scrim and an outermost polymeric film layer. 
The double patenting rejections over certain claims of US Patent Nos. 9,376,814; 8,141,594 and 8,104,519 have been obviated in view of the terminal disclaimers filed on 2/15/2022.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a pipe insulation product with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Hai Vo/
Primary Examiner
Art Unit 1788